DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on January 3, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received March 29, 2021 (the “Response”).  In response to the Response, the previous rejections of claims 23–44 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 23–43 and 45 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Applicants’ arguments with respect to the previous rejection of claims 23 and 34 under 35 U.S.C. § 103 as being obvious over Lin in view of Ramaiah (see Response 8–10) have been considered but are moot because the below new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allen and Ramaiah
Applicants’ arguments with respect to the previous rejection of claims 23 and 34 under 35 U.S.C. § 103 as being obvious over Allen in view of Ramaiah (see Response 10–11) have been considered but are moot because the below new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Katz and Ramaiah
Applicants’ arguments with respect to the previous rejection of claims 23–26 and 28–34 under 35 U.S.C. § 103 as being obvious over Katz in view of Ramaiah (see Response 11–12) have been considered but are moot because the below new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Katz, Ramaiah, and Lyon
Applicants’ arguments with respect to the previous rejection of claim 27 under 35 U.S.C. § 103 as being obvious over Katz in view of Ramaiah, and in further view of Lyon (see Response 12) have been considered but are moot because the below new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants’ arguments with respect to the previous rejection of claim 27 under 35 U.S.C. § 103 as being obvious over Katz in view of Ramaiah, and in further view of Ansari (see Response 13–14) have been considered but are moot because the below new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Banerjee and Ashwood-Smith
Claims 23–26, 28, 32–43, and 45 are rejected under 35 U.S.C. § 103 as being obvious over Banerjee et al. (US 8,792,384 B2; filed Feb. 22, 2011) in view of Ashwood-Smith (US 10,015,053 B2; filed May 21, 2015).
Regarding claim 23, while Banerjee teaches an apparatus (fig. 1, item 20; “single node 20” at 2:28), comprising: 
at least one processor (because Banerjee identifies (1) item 20 as “single node 20” at 2:28 and (2) fig. 2 illustrates each of node items 12, 14, 16, 18 possess processor items 30, Banergee at least suggests node item 20 also includes processor item 30); and 
at least one memory (because Banerjee identifies (1) item 20 as “single node 20” at 2:28 and (2) fig. 2 illustrates each of node items 12, 14, 16, 18 possess memory items 32, Banergee at least suggests node item 20 also includes memory item 32) including computer program code; 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
support between a first router (fig. 1, node A item 12) and a second router (fig. 1, node B item 14) based on an intermediate-system-to-intermediate system protocol (“IS-IS protocol” at 6:20–21), 

support, by the first router based on a determination (6:20–44; “Nodes 12, 14, 16, and 18 sharing a common data link will become IS-IS neighbors if their Hello packets contain information that meets the criteria for forming an adjacency” at 6:25–27) that the first router and the second router support communication of link state messages of the intermediate-system-to-intermediate-system protocol over a connection (an inherent connection must exist for node B item 14 to 
Banerjee does not teach the connection being a transport layer connection.
Ashwood-Smith teaches a connection being a transport layer connection (4:7–9).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection to be a transport layer connection as taught by Ashwood-Smith “to implement network layer LAG link member additions or removals.”  Ashwood-Smith 4:8–9.
Regarding claim 24, while Banerjee teaches wherein, to support the exchanging of the messages, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus (fig. 1, item 20; “single node 20” at 2:28) to at least:
send, by the first router (fig. 1, node A item 12) toward the second router (fig. 1, node B item 14), the first intermediate-system-to-intermediate-system adjacency message (“nodes 12 . . . running IS-IS send Hello packets” at 6:22–23), 
wherein the first intermediate-system-to-intermediate-system adjacency message includes an indication (“information that meets the criteria for forming an adjacency” at 6:26–27) as to whether the first router supports communication of link state messages (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS and prefixes learned from other adjacent routers” at 6:30–33) of the intermediate-system-to-intermediate-system protocol over a connection (an inherent connection must exist for node B item 14 to communicate messages; 2:61–64; 6:67–7:3),
Banerjee does not teach the connection being a transport layer connection.

It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection to be a transport layer connection as taught by Ashwood-Smith “to implement network layer LAG link member additions or removals.”  Ashwood-Smith 4:8–9.
Regarding claim 25, while Banerjee teaches wherein, to support the exchanging of the messages, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus (fig. 1, item 20; “single node 20” at 2:28) to at least:
receiver, by the first router (fig. 1, node A item 12) from the second router (fig. 1, node B item 14), the second intermediate-system-to-intermediate-system adjacency message (“nodes 12 . . . running IS-IS send Hello packets” at 6:22–23), 
wherein the second intermediate-system-to-intermediate-system adjacency message includes an indication (“information that meets the criteria for forming an adjacency” at 6:26–27) as to whether the second router supports communication of link state messages (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS and prefixes learned from other adjacent routers” at 6:30–33) of the intermediate-system-to-intermediate-system protocol over a connection (an inherent connection must exist for node B item 14 to communicate messages; 2:61–64; 6:67–7:3),
Banerjee does not teach the connection being a transport layer connection.
Ashwood-Smith teaches a connection being a transport layer connection (4:7–9).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection to be a transport layer 
Regarding claim 26, while Banerjee teaches wherein the first intermediate- system-to-intermediate-system adjacency message includes connection establishment information (“information that meets the criteria for forming an adjacency” at 6:26–27) configured for use in establishing the connection between the first router and the second router,
Banerjee does not teach the connection being a transport layer connection.
Ashwood-Smith teaches a connection being a transport layer connection (4:7–9).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection to be a transport layer connection as taught by Ashwood-Smith “to implement network layer LAG link member additions or removals.”  Ashwood-Smith 4:8–9.
Regarding claim 28, while Banerjee teaches wherein the first intermediate-system-to-intermediate-system adjacency message (“nodes 12 . . . running IS-IS send Hello packets” at 6:22–23) includes a type-length-value (TLV) (“information that meets the criteria for forming an adjacency. . . . The main criteria can include matching authentication, IS-type, MTU size, etc.” at 6:26–30) indicative that the first router supports communication of link state messages (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS and prefixes learned from other adjacent routers” at 6:30–33) of the intermediate-system-to-intermediate-system protocol over a connection (an inherent connection must exist for node B item 14 to communicate messages; 2:61–64; 6:67–7:3),
Banerjee does not teach the connection being a transport layer connection.
Ashwood-Smith teaches a connection being a transport layer connection (4:7–9).

Regarding claim 32, while Banerjee teaches wherein the second intermediate-system-to-intermediate-system adjacency message (“nodes 12 . . . running IS-IS send Hello packets” at 6:22–23) includes a type-length-value (TLV) (“information that meets the criteria for forming an adjacency. . . . The main criteria can include matching authentication, IS-type, MTU size, etc.” at 6:26–30) indicative that the second router supports communication of link state messages (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS and prefixes learned from other adjacent routers” at 6:30–33) of the intermediate-system-to-intermediate-system protocol over a connection (an inherent connection must exist for node B item 14 to communicate messages; 2:61–64; 6:67–7:3),
Banerjee does not teach the connection being a transport layer connection.
Ashwood-Smith teaches a connection being a transport layer connection (4:7–9).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection to be a transport layer connection as taught by Ashwood-Smith “to implement network layer LAG link member additions or removals.”  Ashwood-Smith 4:8–9.
Regarding claim 33, Banerjee teaches wherein the transport layer connection is based on Transmission Control Protocol (TCP) (“Communication system 10 may include a configuration capable of transmission control protocol/Internet protocol (TCP/IP) communications for the transmission or 
Regarding claim 34, Banerjee teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations according to claim 23.  Thus, references/arguments equivalent to those present for claim 23 are equally applicable to claim 34.
Regarding claim 35, while Banerjee teaches an apparatus (fig. 1, item 20; “single node 20” at 2:28), comprising:
at least one processor (because Banerjee identifies (1) item 20 as “single node 20” at 2:28 and (2) fig. 2 illustrates each of node items 12, 14, 16, 18 possess processor items 30, Banergee at least suggests node item 20 also includes processor item 30); and
at least one memory (because Banerjee identifies (1) item 20 as “single node 20” at 2:28 and (2) fig. 2 illustrates each of node items 12, 14, 16, 18 possess memory items 32, Banergee at least suggests node item 20 also includes memory item 32) including computer program code;
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
support, by a first router (fig. 1, node A item 12) having an Interior Gateway Protocol (IGP) adjacency (“IS-IS is used as the interior gateway protocol (IGP)” at 4:15–16; “neighbors on point-to-point networks become adjacent unless they do not see themselves in their neighbors’ Hello PDU (and match on certain parameters)” at 6:44–47; “routers will become neighbors if the following parameters are agreed upon: 1) Level 1 . . . ; and 2) Level 2 . . . .” at 6:49–56) with a second router (fig. 1, node B item 14) based on an IGP (“IS-IS protocol” at 6:20–21; “IS-IS is used as the interior gateway protocol (IGP)” at 4:15–16), communication of a routing protocol message (“nodes . . . 14 . . . running IS-IS 
Banerjee does not teach the connection being a transport layer connection.
Ashwood-Smith teaches a connection being a transport layer connection (4:7–9).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection to be a transport layer connection as taught by Ashwood-Smith “to implement network layer LAG link member additions or removals.”  Ashwood-Smith 4:8–9.
Regarding claim 36, the Banerjee/Ashwood-Smith combination teaches wherein, to support the communication of the routing protocol message, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
send, by the first router (Banerjee fig. 1, node A item 12) toward the second router (Banerjee fig. 1, node B item 14) via the transport layer connection (an inherent connection must exist for Banerjee’s node A item 12 to communicate messages with Banerjee’s node B item 14; Ashwood-Smith 4:7–9), the routing protocol message (“nodes . . . 14 . . . running IS-IS sends Hello packets” at Banerjee 6:22–23).
Regarding claim 37, the Banerjee/Ashwood-Smith combination teaches wherein, to support the communication of the routing protocol message, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
receive, by the first router (Banerjee fig. 1, node A item 12) from the second router (Banerjee fig. 1, node B item 14) via the transport layer connection (an 
Regarding claim 38, Banerjee teaches wherein the routing protocol message includes a router adjacency message (“nodes . . . 14 . . . running IS-IS sends Hello packets” at 6:22–23).
Regarding claim 39, Banerjee teaches wherein the router adjacency message (“nodes . . . 14 . . . running IS-IS sends Hello packets” at 6:22–23) is configured for enabling verification and authentication (6:20–56) between the first router and the second router.
Regarding claim 40, Banerjee teaches wherein the routing protocol message includes a link-state message (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS and prefixes learned from other adjacent routers.  Generally, routers flood LSPs to all adjacent neighbors except the neighbor from which they received the same LSP. . . . Routers can construct their link-state database from these LSPs.” at 6:30–38) configured to enable flooding of link-state information.
Regarding claim 41, Banerjee teaches wherein the link-state message comprises a complete sequence number protocol data unit (“The DIS helps to reduce the amount of data in a given link-state database. . . . the neighbor relationships of all routers in its database” at 3:55–59; 6:30–38) for a set of link state protocol data units.
Regarding claim 42, Banerjee teaches wherein the IGP includes Intermediate-System-to-Intermediate-System (IS-IS) (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS” at 6:30–38; 6:20–44) or Open Shortest Path First (OSPF).
claim 43, the Banerjee/Ashwood-Smith combination teaches wherein the transport layer connection (an inherent connection must exist for Banerjee’s node A item 12 to communicate messages with Banerjee’s node B item 14; Ashwood-Smith 4:7–9) is based on Transmission Control Protocol (TCP) (“Communication system 10 may include a configuration capable of transmission control protocol/Internet protocol (TCP/IP) communications for the transmission or reception of packets in a network” at 2:67–3:3; “Network 36 may implement a UDP/IP connection and use a TCP/IP communication language protocol in particular embodiments of the present disclosure.” at 6:67–7:3), Multipath TCP, or Stream Control Transmission Protocol (SCTP).
Regarding claim 45, while Banerjee teaches an apparatus (fig. 1, item 20; “single node 20” at 2:28), comprising: 
at least one processor (because Banerjee identifies (1) item 20 as “single node 20” at 2:28 and (2) fig. 2 illustrates each of node items 12, 14, 16, 18 possess processor items 30, Banergee at least suggests node item 20 also includes processor item 30); and 
at least one memory (because Banerjee identifies (1) item 20 as “single node 20” at 2:28 and (2) fig. 2 illustrates each of node items 12, 14, 16, 18 possess memory items 32, Banergee at least suggests node item 20 also includes memory item 32) including computer program code; 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 
send, by a first router (fig. 1, node A item 12) toward a second router (fig. 1, node B item 14) based on a routing protocol (“IS-IS protocol” at 6:20–21), a first adjacency message (“nodes 12 . . . running IS-IS send Hello packets” at 6:22–23) indicative as to whether the first router supports communication of routing protocol 
receive, by the first router from the second router based on the routing protocol, a second adjacency message (“nodes 12 . . . running IS-IS send Hello packets” at 6:22–23) indicative as to whether the second router supports communication of routing protocol messages of the routing protocol using a protocol (“IS-IS protocol” at 6:20–21; 2:46–49, 56–57; 2:67–3:6); and 
determine, by the first router based on a determination (6:20–44; “Nodes 12, 14, 16, and 18 sharing a common data link will become IS-IS neighbors if their Hello packets contain information that meets the criteria for forming an adjacency” at 6:25–27) as to whether communication of routing protocol messages of the routing protocol using a protocol (“IS-IS protocol” at 6:20–21; 2:46–49, 56–57; 2:67–3:6) is supported by the first router and the second router, whether to establish a connection (an inherent connection must exist for node B item 14 to communicate messages; 2:61–64; 6:67–7:3) of the protocol between the first router and the second router,
Banerjee does not teach (A) the connection being a transport layer connection; and (B) the protocol being a transport layer protocol.
Ashwood-Smith teaches a connection being a transport layer connection (4:7–9) and a protocol being a transport layer protocol (3:34–51; 6:43–65).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection to be a transport layer connection and Banerjee’s protocol to be a transport layer protocol as taught by Ashwood-Smith “to implement network layer LAG link member additions or removals.”  Ashwood-Smith 4:8–9.



Claims 29 and 30 are rejected under 35 U.S.C. § 103 as being obvious over Banerjee in view of Ashwood-Smith, and in further view of Bosch et al. (US 2010/0029275 A1; filed July 31, 2008).
Regarding claim 29, while Banerjee teaches wherein the TLV further includes connection establishment information (“information that meets the criteria for forming an adjacency. . . . The main criteria can include matching authentication, IS-type, MTU size, etc.” at 6:26–30) configured for use in establishing the connection between the first router and the second router,
Banerjee does not teach (A) the connection being a transport layer connection; and (B) the connection establishment information being transport layer connection establishment information.
Bosch teaches a connection being a transport layer connection (“a transport layer connection between a user and a base station” at ¶ 7); and
connection establishment information being transport layer connection establishment information (“transport layer connection state information parameter” at ¶¶ 5–7; “transport layer connection state information parameters will include connection parameters and may include adjustable network parameters” at ¶ 31).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Banerjee’s connection to be a transport layer connection; and (B) Banerjee’s connection establishment information to be transport layer connection establishment information as taught by Bosch to “provide a reduction in migration delay and improve handoff efficiency.”  Bosch ¶ 46.
Regarding claim 30, while Banerjee teaches wherein the second intermediate-system-to-intermediate-system adjacency message (“nodes . . . 14 . . . 
Banerjee does not teach the connection establishment information being transport layer connection establishment information.
Banerjee does not teach the connection establishment information being transport layer connection establishment information
Bosch teaches connection establishment information being transport layer connection establishment information (“transport layer connection state information parameter” at ¶¶ 5–7; “transport layer connection state information parameters will include connection parameters and may include adjustable network parameters” at ¶ 31).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection establishment information to be transport layer connection establishment information as taught by Bosch to “provide a reduction in migration delay and improve handoff efficiency.”  Bosch ¶ 46.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon rejected base claim 23, would be allowable if rewritten to include all of the limitations of the base claim 23 and intervening claim 26.
Claim 31 is objected to as being dependent upon rejected base claim 23, would be allowable if rewritten to include all of the limitations of the base claim 23 and intervening claim 30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 9288067 B2; US 20080002669 A1; US 8989048 B2; US 9043487 B2; US 7796537 B2; and Kahn et al., Requirements for IPv6 Routers, Network Working Group, pp. 1–32, May 2018.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449